DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/20/2022.
Claims 1, 10-11, and 18 are amended.
Claims 13-14 are cancelled.
Claims 21-22 are newly added. 
Claims 1-12 and 15-22 are pending.
The Applicant has overcome the rejection of claim 10 under 35 USC 112(b) by amending the claim in the reply filed 6/20/2022.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11, and 18 filed 6/20/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant’s amendment, adding in at least the surface area of the quantity of tobacco relative to the paper, has necessitated the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 10-11, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. (GB 2492086) in view of Podraza (“Basic Principles of Cigarette Design and Function;” Published 10/29/2001; http://www.lsro.org/presentation_files/air/m_011029/podraza_102901.pdf; of record) and Schmekel et al. (US 5121758; of record).
Regarding claims 1, 11 and 21-22, Miah discloses an article (1) such as a cigarette (p. 1, l. 2) comprising:
a wrapper (3; “paper”) made of paper (p. 2, l. 25) having a length, a width, first and second longitudinally extending edges spaced by the width, and first and second ends spaced by the length;
a patch (10) cut from a sheet of reconstituted tobacco material (p. 2, l. 31-32; “quantity of tobacco”) extending at least a portion of the length of the wrapper (see Fig. 3), wherein in an unrolled configuration (Fig. 3) the recon patch does not fully circumscribe the tobacco rod and covers 10-50% of the surface of the tobacco rod (p. 4, ll. 1-6; see also Fig. 3), wherein the quantity of tobacco extends along a width of the paper and is spaced from each of the first and second longitudinally extending edges (see Fig. 3). 	the patch is adhesively applied to the wrapper (p. 1, ll. 21-22; “first adhesive that binds the quantity of tobacco to the paper”); and
a rod of tobacco material (2; “smokable material”) is circumscribed by the wrapper (see Fig. 1-2; “roll”).
Regarding the claim limitation “the quantity of tobacco defines a surface area that is between 10-50% of the surface area of the paper,” since Miah teaches that the patch covers 10-50% of the surface of the tobacco rod, the recon patch must cover less than 50% of the wrapper (which fully covers and circumscribes the tobacco rod). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

However, Miah does not explicitly teach wherein the paper comprises at least one of wood pulp, hemp, flax, rice, or straw. Specifically, Miah does not disclose what the wrapper is made out of. 
Moreover, Miah is silent as to a second adhesive that is configured to adhere a first portion of the paper to a second portion of the paper, wherein the article is maintained in a rolled form via the second adhesive.
Podraza teaches a traditional cigarette construction (see pp. 2, 24) wherein a tobacco column is wrapped in a cigarette wrapper/paper (pp. 2, 24), wherein it is traditionally known that cigarette papers are made of flax or wood fibers (p. 31) which gives the paper a certain permeability (p. 31) as well as having additives that reduces tar yield per cigarette (p. 32). Podraza further teaches the traditional cigarette construction includes an adhesive seam (p. 2; “second adhesive”). Lastly, Podraza teaches that commercial cigarette brands have a circumference of 17-27 mm with most being 25 mm (p. 46; a circumference corresponds to the unrolled width).
Schmekel teaches a glue for sealing the side seams of smoking articles (abstract) comprising 1120 g of aqueous saccharose (see Example 4; equivalent to a sugar) with pectin (see Example 4), wherein the glue has high side seam flexibility, hardly any fatigue fractures, and has a slight sweetness and full-bodied when smoked (Column 6, lines 5-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrapper of Miah to be made out of traditional cigarette paper materials such as flax or wood fibers as in Podraza because (a) Miah suggests the wrapper is made out of paper (p. 2, l. 25) and (b) such a modification imparts desired permeabilities and burn rates which beneficially decreases the amount of tar yield per cigarette (Podraza; p. 32). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an adhesive seam as in Podraza and Schmekel to Miah’s wrapper in order to seal the side seams of the smokable article (Schmekel; col. 1, ll. 6-8) thereby maintaining the shape of the smoking article. Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumference of the smoking article to be 25 mm as suggested by Podraza since such a modification involves the mere change in the size of a component and it is not inventive to discover workable ranges within prior art conditions. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the claim limitation “the width of the quantity of tobacco is less than 1 inch,” since Miah teaches that the patch does not fully circumscribe the tobacco rod (p. 4, ll. 1-6) and the circumference of the tobacco rod is 25 mm (as modified by Podraza), the width of patch must be less than 25 mm (i.e. 0.984 inches).

Regarding claims 2-3, modified Miah does not explicitly teach the first and second adhesives comprise sugar pectin. 
Schmekel further teaches a glue for sealing the side seams of smoking articles (abstract) comprising 1120 g of aqueous saccharose (see Example 4; equivalent to a sugar) with pectin (see Example 4), wherein the glue has high side seam flexibility, hardly any fatigue fractures, and has a slight sweetness and full-bodied when smoked (Column 6, lines 5-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the glue composition of Schmekel as the adhesive for modified Miah in order to obtain the predictable result of sealing smoking articles with the benefit of providing slight sweetness (Schmekel; Column 6, lines 5-16) with additional benefits of a flexible seam without any fatigue fractures (Schmekel; Column 6, lines 5-16).

Regarding claims 5 and 16, modified Miah discloses the patch extends along only a portion of the length of the wrapper (see Fig. 3).

Regarding claim 6, modified Miah discloses the patch extends from the right end to a location that is spaced from the left end (see Fig. 3). 

Regarding claim 10, modified Miah discloses the wrapper including the first adhesive and the second adhesive are both positioned on the side with the patch (10). 

Regarding claim 17, modified Miah discloses the patch extends along only a portion of the width of the wrapper (see Fig. 3).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. in view of Podraza and Schmekel et al. as applied to claims 1 and 11 above, and further in view of Oliveira et al. (WO 2012/093166). 
Regarding claim 4 and 15, modified Miah discloses the cigarette charge as discussed above with respect to claim 1 and 11.
However, modified Miah is silent as to wherein the quantity of tobacco extends along an entirety of the length of paper from the first end to the second end of the paper. 
	Oliveira teaches a low ignition propensity smoking article (abstract) comprising an inner wrapper (8) and an outer wrapper (9) (see Fig. 2), the inner wrapper is positioned between an outer surface of the core of tobacco material and the inner surface of the outer wrapper (p. 3, ll. 15-18) and comprises reconstituted tobacco material (p. 3, ll. 20-21; “quantity of tobacco”) designed to impart desirable and varied flavor and sensing characteristics to the smoking article (p. 5, ll. 20-22) and may either extend fully along the axial length of the rod or partially along the length of the rod (p. 6, ll. 10-16); the outer wrapper consists of a cigarette paper (p. 6, ll. 21-22) and extends fully along the axial length of the rod (p. 8, ll. 1-6). Therefore, Oliveira discloses a first configuration where the inner wrapper only extends partially the length of the rod and the outer wrapper extends fully the length of the rod, and a second configuration where the inner wrapper and the outer wrapper fully extend the length of the rod (i.e. “quantity of tobacco extends along an entirety of the length of paper from the first end to the second end”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the Miah’s patch made of reconstituted tobacco to fully extend the length of the rod as in Oliveira because (a) such a modification changes the amount of flavor and sensing characteristics to the smoking article (Oliveira; col. 5, ll. 20-32) and (b) such a modification involves a mere change in the shape of a component. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)>.  See MPEP 2144.04 (IV).

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. in view of Podraza and Schmekel et al. as applied to claims 1 and 11 above, and further in view of Mendoza et al. (US 2020/0337365; of record).
Regarding claims 7-9, modified Miah discloses the cigarette charge as discussed above with respect to claim 1 and 11, wherein the recon patch may be any tobacco-containing manufactured sheet material (p. 3, ll. 4-5). 
However, modified Miah is silent as to the quantity of tobacco comprises whole leaf tobacco, the whole leaf tobacco is cut to have a uniform width transverse to the length of the paper, and the quantity of tobacco comprises a single layer. 
	Mendoza teaches a smokable product (abstract) comprising a sheet (170; Fig. 8; equivalent to a single layer) of treated leaves (201) prepared from an arrangement of whole leaves (202) used to form a smokable shell (100) (para. 79), wherein the top portions (250) and the bottom portions (260; see Fig. 7) are removed to form edges (171, 172) of the sheet (para. 79; interpreted as having a uniform width transverse to the length of the paper).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantity of tobacco of modified Miah to be a single sheet of whole leaves with edges as in Mendoza because such a configuration of leaves beneficially burns more evenly from having fewer areas of discontinuity (Mendoza; para. 80). 

Regarding claim 12, modified Miah discloses the cigarette charge as discussed above with respect to claim 11, including the quantity of tobacco.
However, modified Miah is silent as to the smokable substance comprises cannabis or a product extracted from a Cannabis plant. 
Mendoza further teaches that the smokable product can include a smokable fill material including tobacco-containing materials and non-tobacco-containing materials such as cannabis and cannabis extract (para. 56). Mendoza teaches that there is a growing demand for more natural cigars and smokable products with the legalization of cannabis, but that current technologies do not burn properly and can develop mold during storage, which reduces enjoyment of the smokable product (para. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cannabis and cannabis extract as in Mendoza to the tobacco of modified Miah because (a) Mendoza suggests that there is a need for more natural smoking products with the legalization of cannabis (para. 3), and (b) such a modification has significantly improved burning characteristics over other types of smokable shells (Mendoza; para. 7). Moreover, one of ordinary skill in art would appreciate that the addition of cannabis imparts certain active ingredients (e.g. CBD and THC) which would could impart a desirable physiological effect. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. (GB 2492086) in view of Podraza (“Basic Principles of Cigarette Design and Function;” Published 10/29/2001; http://www.lsro.org/presentation_files/air/m_011029/podraza_102901.pdf; of record) and Oliveira et al. (WO 2012/093166).
Regarding claim 18, Miah discloses an article (1) such as a cigarette (p. 1, l. 2) comprising:
a wrapper (3; “paper”) made of paper (p. 2, l. 25) having a length, a width, first and second longitudinally extending edges spaced by the width, and first and second ends spaced by the length;
a patch (10) cut from a sheet of reconstituted tobacco material (p. 2, l. 31-32; “quantity of tobacco”) extending at least a portion of the length of the wrapper (see Fig. 3), wherein in an unrolled configuration (Fig. 3) the recon patch does not fully circumscribe the tobacco rod and covers 10-50% of the surface of the tobacco rod (p. 4, ll. 1-6; see also Fig. 3), wherein the quantity of tobacco extends along a width of the paper and is spaced from each of the first and second longitudinally extending edges (see Fig. 3). 	the patch is adhesively applied to the wrapper (p. 1, ll. 21-22; “first adhesive that binds the quantity of tobacco to the paper”); and
a rod of tobacco material (2; “smokable material”) is circumscribed by the wrapper (see Fig. 1-2; “roll”).
Regarding the claim limitation “the quantity of tobacco attached to each rolling paper covers between 5% and 80% of the surface area of the rolling paper” since Miah teaches that the patch covers 10-50% of the surface of the tobacco rod, the recon patch must cover less than 50% of the wrapper (which fully covers and circumscribes the tobacco rod). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

However, Miah is silent as to a plurality of rolling papers each having a quantity of tobacco attached thereto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated article of Miah because “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B). 
Moreover, modified Miah does not explicitly teach wherein the paper comprises at least one of wood pulp, hemp, flax, rice, or straw. Specifically, Miah does not disclose what the wrapper is made out of. 
Podraza teaches a traditional cigarette construction (see pp. 2, 24) wherein a tobacco column is wrapped in a cigarette wrapper/paper (pp. 2, 24), wherein it is traditionally known that cigarette papers are made of flax or wood fibers (p. 31) which gives the paper a certain permeability (p. 31) as well as having additives that reduces tar yield per cigarette (p. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrapper of Miah to be made out of traditional cigarette paper materials such as flax or wood fibers as in Podraza because (a) Miah suggests the wrapper is made out of paper (p. 2, l. 25) and (b) such a modification imparts desired permeabilities and burn rates which beneficially decreases the amount of tar yield per cigarette (Podraza; p. 32).
Lastly, modified Miah is silent as to wherein the quantity of tobacco extends along an entirety of the length of paper from the first end to the second end of the paper. 
	Oliveira teaches a low ignition propensity smoking article (abstract) comprising an inner wrapper (8) and an outer wrapper (9) (see Fig. 2), the inner wrapper is positioned between an outer surface of the core of tobacco material and the inner surface of the outer wrapper (p. 3, ll. 15-18) and comprises reconstituted tobacco material (p. 3, ll. 20-21; “quantity of tobacco”) designed to impart desirable and varied flavor and sensing characteristics to the smoking article (p. 5, ll. 20-22) and may either extend fully along the axial length of the rod or partially along the length of the rod (p. 6, ll. 10-16); the outer wrapper consists of a cigarette paper (p. 6, ll. 21-22) and extends fully along the axial length of the rod (p. 8, ll. 1-6). Therefore, Oliveira discloses a first configuration where the inner wrapper only extends partially the length of the rod and the outer wrapper extends fully the length of the rod, and a second configuration where the inner wrapper and the outer wrapper fully extend the length of the rod (i.e. “quantity of tobacco extends along an entirety of the length of paper from the first end to the second end”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the Miah’s patch made of reconstituted tobacco to fully extend the length of the rod as in Oliveira because (a) such a modification changes the amount of flavor and sensing characteristics to the smoking article (Oliveira; col. 5, ll. 20-32) and (b) such a modification involves a mere change in the shape of a component. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)>.  See MPEP 2144.04 (IV).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. in view of Podraza and Oliveira et al. as applied to claim 18 above, and further in view of Idheileh (US 2013/0313146; of record). 
Regarding claims 19-20, modified Miah discloses the kit as discussed above with respect to claim 18. 
However, modified Miah is silent as to the plurality of rolling papers are disposed within the packaging and are in an unrolled configuration.
Idheileh teaches a rolling paper and packaging combination (abstract) comprising a paper (100) contained in individual rolling paper packages (230) and placed within either a carton (300; Fig. 7) or a dispenser housing (404; Fig. 9) (both of at least part of the rolling paper is unrolled). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wrapper of modified Miah with the individual rolling paper packages and either the carton or dispenser housing as in Idheileh ‘146 in order to ameliorate the problem of leaving the rolling paper susceptible to damage from moisture absorption (Idheileh; Paragraph 9), thereby extending the shelf life of the packaged rolling paper (Idheileh ‘146; Paragraph 11). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712